Citation Nr: 1604537	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-09 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for right knee disability.

2. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.

3. Entitlement to service connection for right knee disability.

4. Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

REPRESENTATION

Appellants represented by:  James D. Pacitti, Attorney 

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from December 1995 to December 1999.

The matter is before the Board of Veterans' Appeals (Board) on appeal from an October 17, 2012 rating decision by the Los Angles, California, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The claim for service connection for right knee disability was last denied in an unappealed June 19, 2007, RO rating decision and that decision is final.

2. Evidence submitted since the June 2007 rating decision includes information that was not previously considered and that establishes a fact necessary to substantiate a claim for service connection for right knee disability, and therefore creates a reasonable possibility of substantiating the claim.

3. Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a right knee condition that was aggravated by the Veteran's active service.

4. The claim for service connection for low back disability was last denied in an unappealed June 19, 2007, RO rating decision and that decision is final.

5. Evidence submitted since the June 2007 rating decision includes information that was not previously considered and that establishes a fact necessary to substantiate a claim for service connection for low back disability, and therefore creates a reasonable possibility of substantiating the claim.

6. Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a low back condition that is directly related to the Veteran's active service.


CONCLUSIONS OF LAW

1. The June 2007 rating decision that denied entitlement to service connection for a right knee disability is final.  38 U.S.C.A § 7105(c) (West 2014 & Supp. 2015); 38 C.F.R §§ 20.302(a), 20.1103 (2015).

2. The June 2007 rating decision that denied entitlement to service connection for a low back disability is final.  38 U.S.C.A § 7105(c) (West 2014 & Supp. 2015); 38 C.F.R §§ 20.302(a), 20.1103 (2015).

3. New and material evidence has been received since the June 2007 rating decision and the requirements to reopen the claim of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A §§ 5108 (West 2014 & Supp. 2015); 38 C.F.R § 3.156 (2015).

4. New and material evidence has been received since the June 2007 rating decision, and the requirements to reopen a claim the claim of entitlement to service connection for a low back disability have been met.  38 U.S.C.A §§ 5108 (West 2014 & Supp. 2015); 38 C.F.R § 3.156 (2015).

5. The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1131, 1153, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6. The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1131, 1132, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has an obligation to notify claimants of what information or evidence is needed to substantiate a claim, and a duty to assist claimants by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Because of the Board's favorable disposition of the petitions to reopen the claims for service connection for a right knee disability and a low back disability, the Board finds that all notification and development action needed to fairly adjudicate that part of the appeal has been accomplished. 

Moreover, once service connection is granted additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, as the claims of entitlement to service connection for a right knee disability and a low back disability are granted, the Board finds that any further notification or development actions are unnecessary with regard to those claims.

New and Material Evidence

The Veteran's right knee and low back disabilities were originally denied service connection in an October 2000 rating decision. The right knee was denied based on a lack of evidence that his pre-existing right knee condition was aggravated by active service, and the low back disability based on a lack of evidence demonstrating a current back disability. In an October 2001 decision, the denial of service connection for the low back was confirmed based again on a lack of evidence of a current disability. In an August 2003 rating decision, the prior denials for both disabilities were confirmed based on a lack of new and material evidence relating either the right knee condition or the recently treated low back condition to service. The Veteran did not perfect appeals of any of these decisions. Most recently, a June 2007 rating decision denied service connection for a right knee disability and a low back disability.  The RO determined that the right knee disability existed prior to service and that there was no evidence that the pre-existing right knee condition permanently worsened as a result of service or that it was related to his service-connected left knee disability.  In addition, the RO determined that the claim for service connection for a low back disability lacked evidence that it was incurred or aggravated by military service or was related to his service-connected left knee disability.

The evidence of record at the time of the June 2007 rating decision included treatment records from Gateway Medical Group/Anaheim Memorial Medical Center dated in 2000-03 for the right knee, records dated from 2002-03 from the Kerlan-Jobe Surgery Center for his low back, an August 2003 statement from private physician Dr. Chon relating his low back disability to service, Barstow Community Hospital treatment records from February 2005 to August 2006, VA Medical Center treatment records from October 2005 to December 2006, and a January 2007 VA examination report for the left knee.  

The Veteran was notified of the denial in June 2007 and did not perfect an appeal or submit new and material evidence within one year.  Therefore, the June 2007 decision is final as to the evidence then of record, and is not subject to review on the same factual basis.  38 U.S.C.A § 7105(b)(2)(c) (West 2014 & Supp. 2015); 38 C.F.R §§ 3.104, 20.302(a), 20.1103 (2015).

The Veteran submitted requests to reopen the previously denied claims for service connection for right knee disability and lower back disability in May 2012.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A § 5108 (West 2014 & Supp. 2015); 38 C.F.R § 3.156(a) (2015); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. Butler v. Brown, 9 Vet. App. 167 (1996).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R § 3.156(a) (2015).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether that low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  

In this case, evidence added to the claims file since the final June 2007 rating decision include the following: a September 2011 VA physician progress note stating the Veteran's back and knee problems were exacerbated by his military service; and a October 2012 VA medical physician letter stating Veteran's pre-existing medical problems worsened during service.  

Given that this evidence addresses a fact necessary to substantiate the Veteran's claims of entitlement to service connection for a right knee and a low back disability, the Board finds that the low threshold for reopening the claims has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore the claims of entitlement to service connection for a right knee disability and a low back disability are reopened.  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014 & Supp. 2015); 38 C.F.R. § 3.303 (2015). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014 & Supp. 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

When a disease is first diagnosed after service, but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A Veteran is presumed sound on entry into service except for conditions noted on examination at the time of entry into service, or shown by clear and unmistakable evidence to have pre-existed service.  38 U.S.C.A. § 1132 (West 2014 & Supp. 2015); 38 C.F.R. § 3.303(c) (2015).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b) (2015).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1132 (West 2014 & Supp. 2015). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (clear and convincing burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an onerous evidentiary standard, requiring that the non-aggravation result be undebatable.  Cotant v. West, 17 Vet. App. 116 (2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014 & Supp. 2015).

Right Knee Disability

The Veteran has asserted that his pre-existing right knee disability was aggravated as a result of injuries he sustained in active service, and a review of the Veteran's service treatment records (STRs) shows right knee surgery for a torn medial meniscus was noted in his December 1995 preinduction medical examination.  While in service, the Veteran has asserted that he sustained aggravating right knee injuries in service in October 1997, as the result of a fall, and again in May 1998 while playing basketball.  Both injuries are reported in the Veteran's STRs.  In addition, after the October 1997 in-service right knee injury, the Veteran was diagnosed with meniscus sprain 2 degrees spontaneously reduced patellar dislocation.  

A review of the post-service medical evidence of record shows that the Veteran has been seen for complaints of right knee pain resulting in multiple surgeries.  In addition, the evidence added to the claims file since the final June 2007 rating decision includes a September 2011 VA physician progress note providing a favorable medical opinion that, considering the Veteran's in-service right knee history, the right knee problems "were exacerbated by his military service."  Furthermore, in October 2012, the same physician provided a letter stating Veteran's pre-existing medical problems worsened during active duty.  The Board finds that these opinions, though conclusory, provide evidence of an increase in the severity of the Veteran's pre-existing right knee disability during active service, and that increase in severity is supported by the post-service complaints of pain and treatment for the right knee.

In sum, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the evidence supports a grant of service connection for a right knee disability based on permanent aggravation in service.

Low Back Disorder

No low back condition was noted on either the June 1995 or December 1995 preinduction medical examinations.  Therefore, the Veteran is presumed to have been in sound condition with regard to his low back upon entry to service.  38 U.S.C.A. § 1132 (West 2014 & Supp. 2015); 38 C.F.R. § 3.304(b) (2015).  While the record includes an August 2002 physician note stating the Veteran started having back problems in high school, the note lacks specificity as to the exact nature of the injury sustained other than noting hyperextension.  The Board also notes that there is no indication in the record that the physician had access to Veteran's contemporaneous medical records from the time the back injury allegedly took place, or if any such record exists.

As there is no clear and unmistakable evidence of a lower back disorder pre-existing service, the presumption of soundness is not rebutted and the Board will consider the Veteran's claim as one for service connection, rather than one based on aggravation of a pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran has asserted that he injured his back while in boot camp.  This is corroborated by the Veteran's STRs.  In addition, the STRs show that the Veteran was diagnosed with lumbar strain with palpable tenderness to the right and left lateral L-5 - S-1 region.  The STRs also show complaints of back pain in May 1997, and a reinjured back in November 1999.  

A review of the post-service medical evidence of record shows the Veteran was seen for complaints of low back pain since January 1999, and most notably underwent anterior and posterior spinal fusion of the L5 - S1 level due to degenerative disc disease.  Moreover, evidence in the claims includes an August 2003 private physician's statement opining that the Veteran's back injury was "most likely due to injury he sustained while he was in the Marines in 1996 as well as recurrent injury in 1998."  In addition, evidence added to the claims file since the final June 2007 rating decision includes a September 2011 physician progress note indicating the Veteran had been seen for back pain in January and November 1999, and March 2001, and opined that the back problem was exacerbated while in service. Despite the conclusory nature of the statements, the evidence in totality supports a finding that the Veteran's current low back disability is related to service. The Veteran has consistently and credibly reported problems beginning in service, and there are medical opinions supporting those assertions.  Accordingly, the Board finds that, resolving reasonable doubt in favor of the Veteran, the evidence supports a grant of service connection for a low back disability.


ORDER

New and material evidence having been received; the claim for service connection for right knee disability is reopened.

New and material evidence having been received; the claim for service connection for lower back disability is reopened.

Entitlement to service connection for a right knee disability, to include residuals of arthroscopy repair to the right medial meniscus and anterior cruciate ligament is granted.

Entitlement to service connection for a low back disability, to include degenerative disc disease resulting in posterior spinal fusion of the L5 - S1 level is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


